Detailed action
The notice of allowance is in response to applicant’s arguments/remarks filed on 08/25/2021   for response of the office action mailed on 05/28/2021 along with an interview held on 10/12/2021.

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-13 and 15-17 (renumbered 1-15, respectively)  along with arguments presented in remarks filed on 08/25/2021 considered along with an interview held on 10/12/2021. and are persuasive. The objections/rejections of these claims have accordingly been withdrawn.

Allowable Subject Matter
Claims  1-3, 5-13 and 15-17 (renumbered 1-15, respectively)   are allowed in light of applicant’s arguments filed on 08/25/2021 along with an interview held on 10/12/2021 and in light of prior art(s) of record.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
Authorization for this examiner’s amendment was given in an interview with attorney Michael E. Hudzinski (Reg. # 34,185)  on 10/15/2021  ; On 10/12/2021,  examiner  contacted applicant's representative Michael E. Hudzinski (Reg. # 34,185)  and proposed to roll over claim limitations (two of the limitations from claim 5) to the respective amended (filed on 08/25/2021) independent claims 1,13 and 15 and place an "and" between those two rolled over limitations. On 10/18/2021, examiner received a final proposed amendments from the attorney once the applicant agreed with the proposed amendment. See interview summary.
 
      The application has been amended as follows: See  attached claim amendments



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 

Independent claim 1 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A communication device comprising:  a processor; and  a memory device storing instructions thereon that when executed by the processor cause the communication device to:  divide data to be transmitted into multiple data portions; and  transmit at least one of the multiple data portions during a time at which the device is to be activated for executing a pre-determined activity,  wherein the pre-determined activity comprises at least one data and/or signal communication in a repetitive pattern,  wherein the communication device transmits the at least one of the multiple data portions in a further activity of the communication device that is different from the pre-determined activity,   ”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “wherein the time at which the device is to be activated for executing the pre-determined activity comprises a time period at which the communication device is being activated after being in an idle mode, wherein the communication device is configured to execute an examination of the data to be transmitted, wherein the examination comprises:  a data size examination, in which the communication device is configured to examine whether the data to be transmitted has a data size that is smaller than or equal a data size threshold; and  a data portion number examination, in which the communication device is configured to examine whether a number of the data portions that would be obtained when dividing the data to be transmitted into at least one portion is smaller than or equal a data portion number threshold. ”, in combination with all other limitations of the claim. Claims 2-3 and  5 -12 
Independent claim 13 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A method comprising:  dividing data to be transmitted by a communication device into multiple data portions; and  transmitting at least one of the multiple data portions during a time at which the communication device is to be activated for executing a pre-determined activity,  wherein the pre-determined activity comprises at least one data and/or signal communication in a repetitive pattern, wherein the communication device transmits the at least one of the multiple data portions in a further activity of the communication device that is different from the pre-determined activity,  ”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “wherein the time at which the device is to be activated for executing the pre-determined activity comprises a time period at which the communication device is being activated after being in an idle mode, wherein the communication device is configured to execute an examination of the data to be transmitted, wherein the examination comprises:  a data size examination, in which the communication device is configured to examine whether the data to be transmitted has a data size that is smaller than or equal a data size threshold; and  a data portion number examination, in which the communication device is configured to examine whether a number of the data portions that would be obtained when dividing the data to be transmitted into at least one portion is smaller than or equal a data portion number threshold. ”, in combination with all other limitations of the claim. Claim 16 is also allowable for depending on independent claim 13.

Independent claim 15 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A non-transitory computer-readable recording medium configured to store therein a computer program product, which comprises a computer readable program code that when executed by a processor of a computing device is configured to cause the computing device to execute a method comprising: dividing data to be transmitted by a communication device into multiple data portions; and transmitting at least one of the multiple data portions during a time at which the communication device is to be activated for executing a pre-determined activity, wherein the pre-determined activity comprises at least one data and/or signal communication in a repetitive pattern,  wherein the communication device transmits the at least one of the multiple data portions in a further activity of the communication device that is different from the pre-determined activity,”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “wherein the time at which the device is to be activated for executing the pre-determined activity comprises a time period at which the communication device is being activated after being in an idle mode, wherein the communication device is configured to execute an examination of the data to be transmitted, wherein the examination comprises:  a data size examination, in which the communication device is configured to examine whether the data to be transmitted has a data size that is smaller than or equal a data size threshold; and  a data portion number examination, in which the communication device is configured to examine whether a number of the data portions that would be obtained when dividing the data to be transmitted into at least one portion is smaller than or equal a data portion number threshold.”, in combination with all other limitations of the claim. Claim 17 is also allowable for depending on independent claim 15.

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in independent claims 1, 13 and 15 with proper motivation at or before the time it was effectively filed.

Any comments considered necessary by applicant must be submitted no later than payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467
                                                                                                                                                                                                                                                                                                                                                                                       /HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467